Pan. Veldon B. be018                     OplaloA No. v-243
C0uAt.J AttOl'Aq
Au&in  County                            Bet     Authority or Cow&y
B*ll?ill8, Teur                                  Oomlaaloner to rpond
                                                 rpoclrl rlmd la roul
                                                 dirtriotL




             ‘Road Dirtplot p7, In COAUL~~IOA~P~I
        Prt3Cin~t#3, ill k8tj.A COUAty bs8 (L 8peOisl
        rOWI tU         Or 15 UWht8.           Tb0 tu   pa 8~8    0r
        mid  I'Md        ai8tl'iOt    rint8in.tht          e hay h&V.
        th0 X%&t         t0 Uy     b0V a          rOr What   pUPpOll
        thl8 rymoial fund 8hould be eqont. &bid tax
        payer8 do ROt Wllllt tho COUlltJ COd88iOllel’
        Of   PXbOin@t       #3   t0   8pO&     8Wh   ipod   iXi   raid
        rO?Ld    dIst#ot a8 ti 8Ob8 fit.
Hon.   Veld.oAB; '-via - Page 2


       pwrl       Tbi8   Justioe    h’S0. #4 V48
       estabI’ ished or de81 nated b. raid court
       order   a8 road dlatrfet #7. 'Iheelro-
       tlon va8 held oa Feb. 26th. 1918, md a           '
       VB8t mjorlty of the voter8          votul In
       rav0r 0r the rprclal mad tar, w 8n
       ol'd49l'of the c~I(IiOWr8'          COUl'tdatrd
       Hazwh 30, 1918, the C0rri8sloner8'Court
       lb0~i8rd      tbti 18~    and  00ii00tion   0r a
       154 8Q001a1 PO46 tU in 8@1d di8tl'iOt
       .#7. Holther or the sbovo g?thpr rt8tb r0r
       Wbrt SpOOrltiO #IX3086                 th, t&X lIB8 $mVisb.
       Nor doea elthw   ardor                 etato b;r9lt author-
       it the tax oculd be levied aad oollocted,
       Ot IO 2' thU t&t the b8t ObOVe W~ti0RUd
       ardor 8tlt88 that the ‘tU 8h811 be hVi@#d
       and Oo~lOOte4 88 pmvlded b tti sot of the
        33rd 10 i8latV.m oi tb~ St@19 of h%~.'
        Al'&.67#0 a? the l’Od8eb OiVil 8tlltUtO8 Of                                .
       'Tam8 lthorlr~r the levying @A& oolleot-
        lag OS 8Bld qppsolalroad t&x. l%#& stat-
        UtO ~ticl8 iA With Sn -8AbOat Of 1889.tO
        the 0OSbStiktiOFI  bf th* mat8 Of %%bl,
        adoptedin 1890. I p~raame that tblr tax
       Pa8    id&          rad    0Oil00t#&         Ubd    ai1        Or    i&O’




             ~..‘Axy.~6790,             P.O*6;, plwl$er*r~ iOllOY~1
                "'i'h0
                     •~~8iOXiQr8                   &XWt rirsl hrd.1,
       U     ~~~QtiOIh UpOll p~88elit@tiOll                t0    it        8t.4
       FO&lA' 8088iOA Of a p8titiOA 81~0d by t9O
       humdred qaallfled voter8 and p"p"t~ W
       ~7~8         Or    th~~OOt#dy,      0~ a pb it    08 0f fut7
       pw8OA8        80     qUiisi@d    iti W&7 pOiiti#l       88b
        diVi8iaA         Or   tleilned di8tFi8t Or tho COUAt7,
        WqU08ti~           8614    OOUl't     t0   Ol@OP    l.fl0b9tf~
        to deteraiAe             whether tald oowt till low




                        hid OOWt M87 &Ot OIP SUf3h
        $tltltIon
                rlthout notlob, aad w ABko aA.
                                                                                                            I


ito& woldon B. kt18                           - P-8          3


     0~0~         r0r        m0h         la eo ti083,
                                                    thmaaount
     to be levied,  not to exowd      teen osatr
     on thm one hundred dolUre,   the lleotion to
     taka plaoe at uy ulw UweatkX,        not 1.88
     thantwwltyaoru8retb8aJT8ydyErPoi
     th0 da0    or rksry    tb    ~mwurmiw.           up-
     OD (L pQtit%Oil Si@rd     b7 a rjolritj Of th.
     ql&iffd     tU pltLa(c VOt0P8 Or Ug POPtim
     Or Uy   OOWt7    OX Of w      pd&U0&a  8~bdi+i8$ta
     or     w         ooant~,             to 8ala            oourt           raqmeot%ag         that
     lruoh ortloa of uld                                   oauaty er              oU&tia?tb-
     dlttrPoa 8h1i                       be       4 r nt.da 8l & I                                     -.
     *ia t t?W 8tid                               deolwo 8UOh
                                              OOUXt          -1
     t*arr$&ory              a    dOfiAOd df8blliOt 8~4 rpoad tho
     OX&W         fOX SeJab               UpOa         th8         tit@8          Of   8Bid
     court; rovlded the                                petltlar,             lto r mr a aball
                                                                                         ld
     defiar        g 7 mtO8 aad boaads                                     th .tWPitO
     8w           t0 t0 80 iXlOOF~tO8                                       ia @U0h 68
     di8tPiOte

                rn the 080e 0t     c~8l.t0~es81           cow     or xfavarro
County    t.    ?ilbk8t0A; 295 8.V.       2’tl  (Writ   of Wror     denied)
the COUXt,       oOtt8tXUbg   S~OtiOA       9 Or AXtiOie      mII   Of  th0
Cbn,~ltutlon OIIA                 &tic16               6790          of     th.   !tOVired      8tOtUtO8,



            “By the above the te~i8lOtUl’O 18 Ody ;
      empowered to authorlso an additional ad val-
      OF(UI tU  t0 be i8VfOd iOX tie gUrpO80 Or
                   public rmd8 W I Mjorlt~o;g~
                  ifled propert tu pwl
      0r th0 0orurtJ r0r tb0 gl~p010 or Y Ya tOin-

      :3d%8::dk&tt!                                        “ii%.i%%&~-
      Wa8 ODI              rOX
                  th0 bbaefit                                      Of tb8  Ontim    OOUUt7#
      and to bo voted on b                                    tbo pToP.Xtf       t&x pf-
                 Or th 0B a1 in
      %Ag to t@ *8                                                   eOQAa 7,
                                                                            lt Uh do -
      tlon t0 b# hold fW mt                                          -8@.              Ft$“-
        uago olearl~ oacoloder tkL0lrvyl
      e 8% tborrti worlded tar by q         %
                                            o IC vote
      tbbn that Of tb.tI Onti?O OOWrt7 4Id AOt tOX
      looal  but for ootmtf-lid.  p1c~o808,    urd PZ’O-
      hibit            8OOh tU                 80 lUtb0218Od fro8 8XOOOdiW
      15 cBUt8 oa tho $100valuation    of thr po-
      pert78Ubj8Ot t0 tU.tfOS     ia th. OOUUt
      8aid quoted 1P~Q.     of 8XtiOlO 6790
      Ol#r            mt         it      Pa8       -         intO!ltiOn         Of     the
      18tikiM               t0        OoniW          OI1     W         ~litiO.1           8UwiVi-
      810~    Or           de$iiwd             di8kiOt               Or a OOUAt7            th8
                                                                                              ..

       ...
                                   8.
                    .-

Hon.         midon          B. paris - ?ag$,.4


             ri t by 4 rjosity
             f0 br8 and-propaq
                         1
             iovy 8 boaa tax sot
             th~~loolraolthof                                       oat        to      t8x-
             atioo in raid poll           r&in oz
             df3iiMd 6i8tr$Cte Said wtiolo ir ~0% a
             local         law for      tha rlntananco             or pablic
             rO8d8         Uld   h%&h-78,     but & ~Olit.8’818tatUtO.
             mJIWsOF0            th     8bOVS +tOtti      pPOVi8iOA                  Of
             arid         8rNcle      ir  io. oaa   aventioa ot                     the
             phi0           tWA8    Oi   Q'tiO&b    ,    8bOtiOn          9,          Of
             09          8tBt8   COXittitlAtioip.       It 18 bl'b4,th.
             ~~i8l&U'O 18 lUthOZ'i8.6      w th, 9l'OV1-
             8iOK18& 8aid QPtiCle 8, 8eOt:Wl 9, t0 -88
             local lams for the Baintenmos of pub110
             Ford8    all&hi@Vay8, bUt II08Uoh lOOal l&W
             YfcL8 pk88Sa  for the bbnetit  Of raid PO&&
             distrlot Xo. 1.'
             The   0rdSr8   Of’ the COEUis8ionera'    COUI't 40 not
state the authorltr by which the tOr u8a levied other
thU3 m Act Of the 33l’d Lbgi818itUh            Of thb 8tAtO Oi
Texas, rhloh     18    th8 88.~0aa APti        6790, V.C.S., rupra.
          Our seamh h&s iailed to reveal that a looal
law          a8 mmtionbd in the oasb Of
                                     COlllis8iOnera' t%UPt Of
xavarro County, et al, v. Pinkstoo, et a1, suprr, was
eYer 9S8Sti w thb tegiShitUl’b      iOr the benstft Of Road
District HO. 7 Oi &8t&A        CqrrptJ.
           L Thersrore, it Ylll db SbUI fma                 tho r0r0g0w
that the.efeatlonheld ip road Ilstriot lo. 7 of four
county prsU8zit      to  &tlOle      6790 IR8 In 5iroOt          OOAtra-
vention 0s lab 9Povl8fon8or Irtme VIII, Bsotion 9, o?
OUP  State   aOll8t%tUtiOll     SUa,  t&bl'bfOr8,     inV8lid. ginCS
the-%lbctionV88 void, it i8 the 09iIkiOn                  Of  thi8    &Wt-
AftAt tbatthd'~oari88iOil82          Of PPOOiZlOt     f0.    3 in’lfhkh
r-d   di8tlFiOt   #0.~,7 18 8itWltd        My     UOt   U80   tho 89bCi81
funa for the         pose of paying hi8 ego08                  rad for pay-
ing for materf”aln gbmrall~.


                   mc eleOtiOI8 hbld in POrd di8triOt x0. 7
              of Austin'Countyfoe the purpose of'irvyisg
              ana collecting a 15( special road tax in road
              district #7 wa8 In direct oontravsntlon OS
              Art. VIII, Sec. 9, of thd Constitutionof the
              stab oi To*88  ma  tbe’reroro void. (commb-
”   -




                                     .                     II




        Hon.   u8idOp   B.   lkVi8       - Page 5


               slonors' Court of Xavarro County et al,
               V. Pink8ton, 0t al, 295 8.u. 271)                    Thers-
               forb,    the special fund may not be u8ed
               by the Oorrl88iOnbr    Of PrbOiaOt m0. 3,
               in thioh    Precinct rout di8tmt   lo. 7 1s
               situated,     for     the   purporr    0r  p8 b.g     u-
               ploJees etcc, vlthln            said   dirtr T ct.

                                                 Very truly yours,
                                            ATTORSB’ZQgLIuG OP l'JfZ&3




                                     ...
        majm